IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

HENRY JAMES LAGI,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1609

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed May 17, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Henry James Lagi, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Logan v. State, 846 So. 2d 472 (Fla. 2004).

WOLF, RAY, and BILBREY, JJ., CONCUR.